Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  March 9, 2016                                                                          Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152747(67)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  TINA MARIE DELL,                                                                             Joan L. Larsen,
                                                                                                         Justices
           Plaintiff-Appellee,
                                                              SC: 152747
  v                                                           COA: 322654
                                                              Allegan: 11-048797-NI
  CITIZENS INSURANCE COMPANY OF
  AMERICA and CITIZENS INSURANCE
  COMPANY OF THE MIDWEST,
             Defendants-Appellants.
  ________________________________________/

          On order of the Chief Justice, the motion of the Auto Club Insurance Association
  to participate as amicus curiae and submit a brief in support of the application for leave to
  appeal is GRANTED. The amicus brief submitted on March 7, 2016, is accepted for
  filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               March 9, 2016